Title: From Thomas Jefferson to James Sullivan, 18 October 1807
From: Jefferson, Thomas
To: Sullivan, James


                        
                            Sir
                            
                            Washington Oct. 18. 1807.
                        
                        I have duly recieved your favor of the 8th. instant, covering, at the request of the General court of
                            Massachusets, a Memorial to the Senate & House of Representatives of the US. on behalf of Benjamin Hichborn & others,
                            with a desire that I would communicate & recommend the same to both Houses of Congress. I should avail myself with
                            particular pleasure of every occasion of doing what would be acceptable to the legislative & Executive authorities of
                            Massachusets, and which should be within the limits of my functions. The Executive of the union is indeed, by the
                            Constitution, made the channel of communication between foreign powers & the United States. but Citizens, whether
                            individually, or in bodies corporate, or associated, have a right to apply directly to any department of their government,
                            whether legislative, executive, or judiciary; the exercise of whose powers they have a right to claim; & neither of
                            these can regularly offer it’s intervention in a case belonging to the other. the communication & recommendation by me
                            to Congress of the Memorial you have been pleased to inclose me, would be an innovation, not authorised by the practice of
                            our government, & therefore the less likely to add to it’s weight or effect. thus restrained from serving you, in the
                            exact way desired, I have thought I could not better do it, than by a prompt return of the papers, that no time might be
                            lost in transmitting them through the accustomary channels of your Senators & Representatives in Congress: and I avail
                            myself of the occasion of assuring you of my very high respect & consideration
                        
                            Th: Jefferson
                            
                        
                    